Marshall, J.
Is the finding that respondent was injured by striking his back against a post contrary to all reasonable probabilities? Appellant’s counsel so insists.
It is considered otherwise. The location of the post, the direction respondent was facing when he was caused to suddenly part from the car, the direction it moved at the instant, and other circumstances shown by the evidence, as the jury may properly have viewed it, render the claim of respondent, as to his colliding with a post, quite within the realms of probability. Two juries have so found and two circuit judges have affirmed the findings.
Several questions put to a doctor as to what symptoms respondent complained of when he called for treatment were successfully objected to. Then respondent was examined to show that his visit was for treatment and not with a view of ‘ using the doctor as a witness. Then the latter was recalled and asked to relate what respondent said to him at the time of the consultation, and answer was given without objection. It is contended that error was committed by permitting such answer. It does not seem that the evidence was objectionable under the rule that subjective symptoms brought to the attention of a doctor by a patient when he is being consulted in whole, or in part, for the purpose of using him as a witness by such patient cannot be shown; but it is a sufficient answer here that the particular question was not objected to. The situation was quite different when it was asked from that when the previous questions were put; so it would not. be considered as covered by the objection thereto-. The rule in Whitney v. Traynor, 74 Wis. 289, 42 N. W. 267, and similar cases does not apply.
Some objections were made to instructions which have been examined with the result that, if there were inaccura*27cies, or some part of the instructions was not strictly applicable to the situation, — and neither satisfactorily appears, — it is not affirmatively shown that appellant was or may probably have been prejudiced thereby.
The further claim is made that the verdict is excessive. As indicated in the statement, two juries have passed upon the matter. The first verdict of $1,500 was thought to be unwarranted for reasons which were quite fully met on the second trial, as the circuit judge and the jury thought. There certainly was evidence tending to prove that respondent was quite seriously injured; that his trouble was traumatic neurasthenia; that such a condition might probably result from such an occurrence as happened; that he lost considerable in weight and was made very nervous, affected with headache, loss of appetite, and suffered much decreased earning power. On the whole it does not seem that the damages are so clearly unreasonable that we would be justified in overruling the judgment of the trial court approving the verdict. The difficulty with which respondent was afflicted was of such a nature that his personal appearance, probably, materially aided the court and jury in determining the matter.
By the Court. — The judgment is affirmed.